DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Request for Continued Examination (RCE), Amendments and Remarks, filed 10 May 2022, in the matter of Application N° 16/318,935.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 8 and 12 have been amended.  Claim 8 has been amended to recite that the method applies “more than zero, but less than one drop of an eye medication” and that the medication is applied using a “standard consumer” eye drop bottle.  Claim 12 has been amended to recite that the carrier strip that will only hold less than one drop of the eye medication “as defined by a standard consumer eye drop bottle”.  At the outset, the amendments are not considered to raise the issue of new matter.  The specification discusses delivering volumes of eye medication to the applicator strip and there for immediately supports the “more than zero” limitation.
The “standard consumer” bottle is also considered to be supported by the originally-filed disclosure despite lacking antecedent basis to the disclosure for the term “consumer”.  The specification does discuss bottles of both “standard” and “different” sizes (see e.g., ¶[0035], ¶[0037], and ¶[0038]).  However, as the specification does not appear to correlate bottle size to the size of the drop that is administered from a given bottle, the Examiner broadly and reasonably interprets the bottle component to not contribute to the overall potential patentability of the claimed methods.
Thus, claims 8, 12, 14, and 18-20 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 10 November 2021 since the art that was previously cited continues to read on the amended and/or previously recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (USPN 4,540,408; IDS reference) [emphasis added to reflect canceled/added claims].
As amended, claim 8 recites a method of applying medication to an eye comprising the following steps:
applying an amount of less than one drop (i.e., less than 50 µL) of an eye medication to a first end of a carrier strip, wherein the first end of the carrier strip is self-limiting such that the first (i.e., distal) end will only hold less than one drop of the eye medication;
at least partially absorbing said medication into the first end of the carrier strip;
visualizing an amount of absorbed eye medication on the carrier strip due to a color change in the carrier strip as the eye medication is absorbed;
contacting the eye with the first end of the carrier strip; and
transferring the amount medication from the first end of the carrier strip to the eye.

Lloyd’s method for preparing the medicated strips discloses suitable ophthalmic agents which can be located in the soluble film portions and include staining agents such as fluorescein sodium or rose Bengal (see col. 4, lines 18-51).  The passage does not appear to provide any express teaching that more than one agent (drug or stain) may be used simultaneously in the delivery end of the strip.  Example 2 discloses preparation of an ophthalmic delivery device which uses rose Bengal as a diagnostic agent formulated into casting solution “B”.  The Example explains further that the soluble film portion readily dissolves in contact with the moisture in the eye to release the rose Bengal.  Examples 3-24 are presented as embodiments which replace the colorimetric indicator with an active agent.
While the reference appears to be devoid of an express teaching which combines a stain such as rose Bengal with an active agent, the Examiner respectfully advances that a person of ordinary skill in the art would have had clear motivation to do so, as evidenced by the foregoing teachings in Examples 2-24.  Therein, the use of rose Bengal is clearly disclosed as a diagnostic agent which empirically provides the skilled artisan with a visual indication that any agent contained within the water-soluble matrix is being released from the device into the eye.  Pairing such a diagnostic agent with an ophthalmic active agent is a prima facie obvious variant of the express teachings.  Simply put, combining a stain with the active would immediately illuminate the ophthalmic agent within the device and allow the administering artisan to clearly monitor the progress of the agent as it moves from the device to the ocular region into which it is delivered.
Regarding the newly added limitations directed to the “self-limiting” first or distal end of the carrier strip onto which is placed the eye medication having a volume of less than a drop (aka less than 50 µL), the Examiner submits that these limitations are also taught and suggested by Lloyd.
Figures 3 and 5, for instance, disclose embodiments which clearly depict the practiced carrier strip as possessing a structure at the distal, eye-contacting end that is, per Applicant’s definition, “self-limiting.”  The following Figures are considered to disclose the structural limitations presented in claims 8, 12, 20, and 21:

    PNG
    media_image1.png
    161
    521
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    205
    273
    media_image2.png
    Greyscale

Here, item (12) is the representative structure that meets the recited limitations.  The above structures and the disclosure provided in the reference defining it are additionally considered to meet the limitations of newly presented claim 19 as well.  The discussion of these figures (see e.g., col. 6, lines 37-45) defines this component as being soluble.
Regarding the amended volume that is applied to the “self-limiting” end of the carrier, the Examiner submits that Lloyd teaches this limitation as well.  Therein, it is taught that “[t]he size of a drop is typically 50 microliters” and that “depending on the ophthalmic agent used and the dimensions of the soluble film portion, the amount of the ophthalmic agent in the soluble film will vary.” (see col. 4, line 66 to col. 5, line 2).
Based on this disclosure, the Examiner advances that the ordinarily skilled artisan will immediately infer that the practiced invention considers the volume of a drop (aka 50 microliters) to be a baseline volume or quantity of ophthalmic agent which will be used to treat the eye.  Additionally, it may be inferred that the soluble film is meant to hold that volume.  Such is considered to be taught by the reference in the absence of any actual correlation of the volume of active to dimensional teachings of the soluble film; that is the soluble film is sized to accommodate the volume to be administered.  Lloyd clearly teaches that the volume of agent to be applied to the soluble film is dependent upon the active agent being used.  Despite there being no correlation of active to volume provided in the reference, the Examiner respectfully submits that this teaching alone is sufficient in rendering the amended limitations obvious as neither dimension nor active is recited by the instant claims.  Lloyd’s disclosure that the amount of active agent will vary is considered to minimally suggest that the volume of the agent applied to the soluble film encompasses that which is less than a drop or 50 microliters.

Claim 14 recites that the dissolvable carrier strip is included in a roll or dispenser strip material.
The reference is considered to be somewhat deficient as the packaging of the applicator strips is not expressly disclosed as being done so in the form of a “roll.”  Rather, the reference discloses that the applicator strips are more generically packaged either individually or en masse as “peel packs” (see e.g., Examples 1 and 2).
Thus, based on the reconsidered teachings of the reference, it remains apparent that one of ordinary skill in the art would have had a reasonable expectation of successfully producing the claimed composition.  In weighing the totality of the claimed composition, the Examiner considers the thrust of the invention to be directed towards the delivery strip itself, its structural limitations, and the association of the active within that structure.  How the delivery strips are packaged for use is respectfully considered to be a secondary concern, notably as it does not appear to impact how the strips actually perform.  Furthermore, as the reference does clearly disclose that the strips are packaged in bulk, the Examiner considers this to be an obvious variant to packaging the strips as a roll.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
Figure 3 of the reference and the descriptions thereto, are considered to teach and suggest the limitations of the recited device.  Figure 3 is reproduced below:

    PNG
    media_image3.png
    98
    316
    media_image3.png
    Greyscale

Item (12), as discussed above, is disclosed as the water-soluble film portion in which is contained the ophthalmic agent to be delivered.  Item (8) is defined as being a layer of soft material such as a flexible foam (col. 6, lines 38-41).  Flexible films and foams are further defined by the reference as being composed of such materials as plasticized PVC, polyurethane elastomers, and carboxylated butadiene-styrene polymers, each of which is understood by the state of the art as being insoluble in water (aka hydrophobic).  Item (9) is defined as being a layer which is used to reinforce and stiffen the hydrophobic layer (8).  This layer is further defined as being formed from materials such as stiff paper (i.e., fibrous material) or plastic material such that it provides a reinforcing structure to the hydrophobic foam layer (col. 5, lines 47-51).
Based on the teachings of Lloyd, the Examiner maintains the argument that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the composition employed in the recited method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 8, 12, 14, and 19-21 under 35 USC 103(a) as being unpatentable over the combined teachings of Lloyd have been fully considered but they are not persuasive.
Applicant’s initial remark is directed to the clarification of the Examiner’s position in the preceding Advisory Action and to state that claims 8 and 12 have been amended to address this position.
The Examiner respectfully submits that the amendments do not overcome the rejection.  Lloyd, as discussed above, discloses the amount of agent as being present in an amount of a drop (about 50 microliters).  The volume of the drop will change based on the amount of active being administered to the strip, thereby directly implying that the drop may be larger or smaller than a “standard” drop.  Furthermore, the discussion of a drop, the Examiner broadly and reasonably interprets that the application of liquid medication to such a strip, discussed in such volumetric terms as “drop” implies further that a device of some manner is used to deliver the active agent in the aforementioned volumetric quantity and form.  Whether it is a squeeze-bottle, a dropper/bottle combination, the Examiner respectfully submits that without further evidence, the manner in which Lloyd delivers the active to the strip does not weigh upon the breadth of the recited method.  Stated another way, it does not matter (absent a showing of criticality) how the approximate drop is delivered to the strip, so long as it is delivered.
Applicant next discusses the amendments to claims 8 and 12, notably the “standard consumer bottle” being used to apply less than one drop of the eye medication to the self-limiting end of the carrier strip.  The Examiner has acknowledged support for the generic limitations.  However, as discussed above, the amendment does not contribute to the potential patentability of the claimed method for a couple of reasons.
First, the “self-limiting” region of the carrier strip is undefined in terms of size and material, both of which, the Examiner submits are instrumental in determining how much volume will adsorb to this region of the strip.
Second, Applicant provides no correlation to a “standard eye drop bottle” and the volume that is to be administered.  The fact the specification discusses using different sized bottles to deliver drop-sized volumes only serves to cloud the written description of the claimed invention rather than to clarify it.
Lastly, regarding claim 14, specifically, the “roll of dispenser strip material” limitation, and the remarks presented by the Examiner in the Advisory Action mailed 1 February 2022, Applicant simply “traverses the assertion that a roll is an obvious variant” and asserts that the “claims are otherwise in condition for allowance, at least for the reasons discussed above.
The Examiner, in response, acknowledges the remark, but respectfully submits that in the absence of evidence to the contrary supported by the instant specification, that Applicant’s remark is not persuasive. 
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.


All claims under consideration remain rejected; no claims are allowed.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP §706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615